In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                            No. 07-14-00403-CV, 07-14-00404-CV


                         IN THE INTEREST OF M.E., A CHILD
                    IN THE INTEREST OF T.E. AND Z.E., CHILDREN

                        On Appeal from the County Court at Law No. 2
                                     Potter County, Texas
          Trial Court No. 83920-2, 84256-2, Honorable Pamela Cook Sirmon, Presiding

                                      March 6, 2015

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, D.E., appeals the order terminating her parental rights to M.E., T.E.,

and Z.E.1    D.E.’s appointed counsel has filed a brief in conformity with Anders v.

California rendering his professional opinion that any issue that could be raised on

appeal is frivolous and without legal merit.      See 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). D.E.’s counsel avers that he has zealously reviewed the record in

this matter and can find no arguable points of appeal. Counsel has filed a motion to

withdraw and provided D.E. with a copy of the brief. Further, counsel has advised D.E.

      1
       To protect the parent’s and children’s privacy, we refer to them by initials. See
TEX. FAM. CODE ANN. § 109.002(d) (West 2014); TEX. R. APP. P. 9.8(b).
that she has the right to file a pro se response to the Anders brief. The Court has

likewise advised D.E. of this right. Additionally, D.E.’s counsel has certified that he has

provided appellant with a copy of the record to use in preparation of a pro se response.

See Kelly v. State, No. PD-0792-13, Tex. Crim. App. LEXIS 911 (Tex. Crim. App. June

25, 2014). D.E. has not favored the Court with a response.


       This Court has long held that an appointed attorney in a termination case might

discharge his professional duty to his client by filing a brief in conformity with the Anders

process. See In re A.W.T., 61 S.W.3d 87, 88-89 (Tex. App.—Amarillo 2001, no pet.).

Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex. Dep’t

of Family & Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS 2162, at *1

(Tex. App.—Austin March 24, 2011, no pet.) (mem. op.); In re L.K.H, No. 11-10-00080-

CV, 2011 Tex. App. LEXIS 1706, at *2-4 (Tex. App—Eastland March 10, 2011, no pet.)

(mem. op.); In re D.D., 279 S.W.3d 849, 849-50 (Tex. App.—Dallas 2009, pet. denied);

In re D.E.S., 135 S.W.3d 326, 326-27 (Tex. App.—Houston [14th Dist.] 2004, no pet.).


       We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We, therefore, grant counsel’s motion to withdraw. We remind counsel that D.E.

has the right to file a pro se petition for review to the Texas Supreme Court. Finally,

having found no arguable points of appeal requiring reversal, we affirm the judgment of

the trial court.


                                                         Mackey K. Hancock
                                                              Justice




                                             2